Title: From George Washington to Thomas Seddon & Company, 9 January 1787
From: Washington, George
To: Thomas Seddon & Company

 

Gentn
Mo[un]t Vernon 9th Jany 1787.

I have received your letter of the 10th of Decemr together with the several numbers of the Columbian Magazine. I thank you for your attention to me in sending the several numbers which have been published, & wish you to consider me a subscriber; as I conceive a publication of that kind may be the means of conveying much useful knowledge to the community which might otherwise be lost, and when it is properly conducted, it should, in my opinion be properly encouraged. I am Gentn &c.

G: Washington

